

116 HR 2980 IH: Eagle Corps Act of 2019
U.S. House of Representatives
2019-05-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 2980IN THE HOUSE OF REPRESENTATIVESMay 23, 2019Mr. Crawford introduced the following bill; which was referred to the Committee on the Judiciary, and in addition to the Committee on Education and Labor, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo provide for the establishment of the Entry Adjudication through General Legal Expertise Corps,
			 and for other purposes.
	
 1.Short titleThis Act may be cited as the Eagle Corps Act of 2019. 2.Entry Adjudication through General Legal Expertise Corps (a)Establishment; composition; purpose (1)EstablishmentFor the purpose of ameliorating delays in the adjudication of cases by the immigration courts and other inefficiencies in the administration of the immigration laws, there is established, within the Executive Office of Immigration Review within the Department of Justice, the Entry Adjudication through General Legal Expertise Corps (or EAGLE Corps) (hereinafter in this Act referred to as the Corps), which shall consist of—
 (A)such civilian employees of the United States as the Attorney General may appoint; and (B)such other individuals who are not employees of the United States.
 (2)PurposeThe Corps shall be utilized by the Attorney General to provide legal services for the United States before the immigration courts. The Corps shall also include employees to provide administrative and support services.
 (3)TermEach member of the Corps shall serve for a period not to exceed 24 months. (b)Recruitment and fellowship programs (1)The Attorney General may conduct at law schools the Loan Repayment Program. Such recruiting programs shall include efforts to recruit individuals who will serve in the Corps other than pursuant to obligated service under the Loan Repayment Program.
 (2)In the case of attorneys who have an interest and a commitment to providing legal services for the United States before the immigration courts, the Attorney General may establish fellowship programs to enable such attorneys to gain exposure to and expertise in the provision of such legal services. To the maximum extent practicable, the Attorney General shall ensure that any such programs are established in conjunction with other legal training programs.
				(c)Travel and moving expenses; persons entitled; reimbursement; limitation
 (1)The Attorney General may reimburse an applicant for a position in the Corps for the actual and reasonable expenses incurred in traveling to and from the applicant’s place of residence to an eligible site to which the applicant may be assigned. The Attorney General may establish a maximum total amount that may be paid to an individual as reimbursement for such expenses.
 (2)The Attorney General may also reimburse the applicant for the actual and reasonable expenses incurred for the travel of 1 family member to accompany the applicant to such site. The Attorney General may establish a maximum total amount that may be paid to an individual as reimbursement for such expenses.
 (3)In the case of an individual who has entered into a contract for obligated service under the Scholarship Program or under the Loan Repayment Program, the Attorney General may reimburse such individual for all or part of the actual and reasonable expenses incurred in transporting the individual, the individual’s family, and the family’s possessions to the site of the individual’s assignment. The Attorney General may establish a maximum total amount that may be paid to an individual as reimbursement for such expenses.
 (d)Monthly pay adjustmentsThe Attorney General may, under regulations promulgated by the Attorney General, adjust the monthly pay of each member of the Corps. During the 24 months in which such a member is so engaged in the delivery of legal services, the monthly pay of that member may be increased by an amount which when added to the member’s monthly pay and allowances will provide a monthly income competitive with the average monthly income from a practice of an individual who is a member of the profession of the Corps member, who has equivalent training, and who has been in practice for a period equivalent to the period during which the Corps member has been in practice.
 (e)Effective administration of programThe Attorney General shall ensure that adequate staff is provided to the Service with respect to effectively administering the program for the Corps.
 (f)DefinitionsFor the purposes of this section: (1)The term Department means the Department of Justice.
 (2)The term Loan Repayment Program means the Loan Repayment Program established under section 4. (3)The term State includes, in addition to the several States, only the District of Columbia, the Commonwealth of Puerto Rico, the Commonwealth of the Northern Mariana Islands, the Virgin Islands, Guam, American Samoa, and the Trust Territory of the Pacific Islands.
 (4)The term Corps means the Entry Adjudication through General Legal Expertise Corps. (5)The term Corps member means each of the officers, employees, and individuals of which the Corps consists pursuant to paragraph (1).
 (6)The term legal services means legal representation in any proceeding before an immigration court. 3.Loan Repayment ProgramThe Secretary of Education shall, subject to such terms and conditions as the Secretary, in consultation with the Attorney General, may by rule establish, repay or cancel the outstanding balance of principal and interest due on the Federal loans and private education loans of a borrower. The term Federal loan means a loan made, insured, or guaranteed under title IV of the Higher Education Act of 1965 (20 U.S.C. 1070 et seq.). The term private education loan has the meaning given the term in section 140 of the Truth in Lending Act.
		